Exhibit 10.1

EXECUTION VERSION

SECOND EXTENSION AGREEMENT

THIS SECOND EXTENSION AGREEMENT (this “Agreement”) dated as of January 6, 2009
is entered into by and among CROWN CASTLE INTERNATIONAL CORP., a Delaware
corporation (“Holdings”), CROWN CASTLE OPERATING COMPANY, a Delaware corporation
(the “Borrower”), the Subsidiary Guarantors (as defined in the Credit Agreement
(as defined below) and, together with Holdings and the Borrower, the “Loan
Parties”), the Revolving Lenders (as defined in the Credit Agreement) party
hereto and THE ROYAL BANK OF SCOTLAND PLC, as administrative agent (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Loan Parties, the Administrative Agent and the Lenders entered into
that certain Credit Agreement, dated as of January 9, 2007 (as amended, amended
and restated, supplemented or otherwise modified to the date hereof, the “Credit
Agreement”);

WHEREAS, the Borrower, the Administrative Agent and the Revolving Lenders party
to the Credit Agreement entered into that certain Extension Agreement, dated as
of December 19, 2007 (the “First Extension Agreement”) to extend the Revolving
Termination Date pursuant to Section 2.3(c) of the Credit Agreement; and

WHEREAS, the Borrower, the Administrative Agent and the Revolving Lenders party
to this Agreement desire to further extend the Revolving Termination Date
pursuant to Section 2.3(c) of the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Credit Agreement, in consideration of the
Revolving Loans which may hereafter be made by the Revolving Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

1.1 Terms Defined in the Credit Agreement. Unless the context otherwise requires
or unless otherwise expressly defined herein, the terms defined in the Credit
Agreement shall have the same meanings whenever used in this Agreement.

ARTICLE II.

EXTENSION

2.1 Extension of Maturity Date. Each of the undersigned Revolving Lenders hereby
agrees to extend the Revolving Termination Date for its Revolving Commitments
and Revolving Loans outstanding on the Effective Date and set forth on Schedule
1 attached hereto to January 5, 2010.



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

3.1 Documents to be Delivered.

(a) Except as set forth in Section 3.1(b) herein, this Agreement shall become
effective as of the date set forth above (the “Effective Date”) when the
Administrative Agent shall have received this Agreement duly executed and
delivered by each Loan Party, the Administrative Agent and the Majority Facility
Lenders under the Revolving Facility (including, for this purpose, any
Replacement Lender and excluding any Non-Extending Lender that will be replaced
by a Replacement Lender).

(b) The agreement set forth in Article II of this Agreement shall become
effective as of January 6, 2009 (the “Second Extension Effective Date”) upon
satisfaction of the following conditions precedent:

(i) The Administrative Agent shall have received:

(1) a certificate of the Borrower dated as of the Second Extension Effective
Date signed by a Responsible Officer of the Borrower certifying that (x) before
and after giving effect to such extension, the representations and warranties
contained in Section 4 of the Credit Agreement and the other Loan Documents made
by any Loan Party are true and correct in all material respects on and as of the
Second Extension Effective Date as if made on and as of the Second Extension
Effective Date, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date and (y) as of the date of and after giving effect to such extension, no
Default or Event of Default exists or will exist; and

(2) an originally executed opinion of the Borrower’s counsel in form and
substance reasonably satisfactory to the Administrative Agent; and

(ii) On such date, and after giving effect to such extension, (1) the Total
Revolving Commitments of the Extending Lenders and Replacement Lenders under the
Revolving Facility shall be at least $175,000,000 and (2) the aggregate amount
of the Available Revolving Commitments shall be at least $30,000,000.

3.2 Payments and Reimbursements.

(a) On the Second Extension Effective Date, the Borrower shall pay in full to
the Administrative Agent, for distribution to each Revolving Lender on such date
(including

 

2



--------------------------------------------------------------------------------

Replacement Lenders, but excluding Non-Extending Lenders), an extension fee
equal to a percentage of the amount of such Revolving Lender’s Revolving
Commitment equal to the greater of (i) 5.00% and (ii) the highest such
percentage paid to any Revolving Lender that becomes party hereto pursuant to
Section 5.5.

(b) All arrangement, agency, legal and other fees that are due on or before the
Second Extension Effective Date and are required to be paid or reimbursed by the
Borrower to the Administrative Agent or any Revolving Lender pursuant to any
Loan Document or any other agreement heretofore entered into shall have been
paid.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties. In order to induce the Revolving Lenders
party hereto to enter into this Agreement, each of the Borrower and the other
Loan Parties represents and warrants to the Administrative Agent and each
Revolving Lender party hereto that:

(a) each of the representations and warranties contained in Section 4 of the
Credit Agreement and the other Loan Documents made by such party is true and
correct in all material respects on and as of the Effective Date as if made on
and as of the Effective Date, except to the extent that such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty was true and correct in all material respects as of such earlier
date;

(b) each Loan Party has the corporate power and authority, and the legal right,
to make, deliver and perform this Agreement, and each Loan Party has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement. No material consent or authorization of, filing with, notice
to or other act by or in respect of, any Governmental Authority (including
without limitation, the FCC, the FAA or any other Licensing Authority) or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement which has not been
obtained;

(c) when duly executed and delivered, each of this Agreement and the Credit
Agreement in effect on the Second Extension Effective Date will be a legal and
binding obligation of each Loan Party, enforceable against each such Loan Party
in accordance with its terms, except as limited by Debtor Relief Laws and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law); and

(d) no Default or Event of Default has occurred or is continuing.

 

3



--------------------------------------------------------------------------------

ARTICLE V.

MISCELLANEOUS

5.1 Ratification of Agreements.

(a) The Credit Agreement as hereby extended is hereby ratified and confirmed in
all respects by each Loan Party. Each of the other Loan Documents, as each may
be extended or affected by this Agreement, are hereby ratified and confirmed in
all respects by each Loan Party. Any reference to the Credit Agreement in any
Loan Document shall be deemed to be a reference to the Credit Agreement as
hereby extended.

(b) Each Guarantor hereby: (i) ratifies and reaffirms each Loan Document to
which such Guarantor is a party, (ii) confirms such Guarantor’s agreement to the
terms of this Agreement and (iii) acknowledges that such Guarantor has no
offsets or defenses to such Guarantor’s obligations under the Loan Documents to
which such Guarantor is a party and no claims or counterclaims against the
Lenders.

5.2 Survival of Representations and Warranties. All representations and
warranties of each Loan Party herein shall survive the execution and delivery of
this Agreement and the performance hereof.

5.3 No Waiver, Cumulative Remedies. The execution, delivery and effectiveness of
this Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lenders under the Credit Agreement or
any other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document. No failure or delay or course of dealing
on the part of the Lenders in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. The
rights, powers and remedies herein expressly provided are cumulative and not
exclusive of any rights, powers or remedies which the Lenders would otherwise
have. No notice to or demand on the Borrower or any other Loan Party in any case
shall entitle such parties to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Lenders to
any other or further action in any circumstances without notice or demand.

5.4 Loan Documents. This Agreement is a Loan Document, and all provisions in the
Credit Agreement pertaining to Loan Documents apply hereto.

5.5 Additional Revolving Lenders. Any Extending Lender or Replacement Lender not
a party hereto on the Effective Date that approves the Borrower’s extension
request after the Effective Date but prior to the Second Extension Effective
Date may become a party to this Agreement by delivering to the Administrative
Agent, prior to the Second Extension Effective Date, a lender addendum, in the
form of Exhibit A hereto, duly executed by such Revolving Lender, each Loan
Party and the Administrative Agent.

 

4



--------------------------------------------------------------------------------

5.6 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision.

5.7 Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

5.8 Counterparts; Fax. This Agreement may be executed and delivered in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. The
delivery of a counterpart may be made by facsimile or electronic transmission.

5.9 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Extension Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

CROWN CASTLE INTERNATIONAL CORP. By:   /s/ Jay Brown   Name:   Jay Brown  
Title:   Senior Vice President, Chief Financial Officer and Treasurer CROWN
CASTLE OPERATING COMPANY By:   /s/ Jay Brown   Name:   Jay Brown   Title:  
Senior Vice President, Chief Financial Officer and Treasurer CROWN CASTLE
OPERATING LLC By:   /s/ Jay Brown   Name:   Jay Brown   Title:   Senior Vice
President, Chief Financial Officer and Treasurer

 

[Signature Page to Crown Castle Extension Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent and as a Revolving Lender

By:   /s/ Andrew Wynn   Name:   Andrew Wynn   Title:   Managing Director BANK OF
AMERICA, N.A., as a Revolving Lender By:   /s/ Christopher T. Ray   Name:  
Christopher T. Ray   Title:   Senior Vice President BARCLAYS BANK PLC, as a
Revolving Lender By:   /s/ Doug Bernegger   Name:   Doug Bernegger   Title:  
Director CALYON NEW YORK BRANCH, as Documentation Agent and as a Revolving
Lender By:   /s/ Tanya Crossley   Name:   Tanya Crossley   Title:   Managing
Director By:   /s/ Priya Vrat   Name:   Priya Vrat   Title:   Director

 

[Schedule 1 to Crown Castle Extension Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Revolving Lender By:   /s/ David
Mayhew   Name:   David Mayhew   Title:   Managing Director By:   /s/ Patrick W.
Dowling   Name:   Patrick W. Dowling   Title:   Director MORGAN STANLEY BANK,
N.A., as a Revolving Lender By:   /s/ Melissa James   Name:   Melissa James  
Title:   Authorized Signatory TORONTO DOMINION (NEW YORK) LLC, as a Revolving
Lender By:   /s/ Debbi L. Brito   Name:   Debbi L. Brito   Title:   Authorized
Signatory

 

[Schedule 1 to Crown Castle Extension Agreement]